Citation Nr: 9934840	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-45 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral pes 
planus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962.

The appeal on the claim of entitlement to service connection 
for left ear hearing loss arises from the September 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C., which determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for left ear hearing 
loss.  In October 1995 the veteran submitted a notice of 
disagreement, and a statement of the case was issued in 
January 1996.  The Board notes that while the September 1995 
rating decision decided the considered hearing loss 
generally, in his October 1995 notice of disagreement, the 
veteran only appealed the issue of entitlement to service 
connection for hearing loss in the left ear.  Accordingly, 
the Board herein has only considered the claim of entitlement 
to service connection for left ear hearing loss.

The appeal on the claim of entitlement to service connection 
for bilateral pes planus arises from the RO's January 1996 
rating decision which determined that new and material 
evidence had not been submitted to reopen the claim.  In 
February 1996 the veteran submitted a notice of disagreement, 
and a statement of the case was issued that March.  

In March 1996 an RO hearing was conducted which was properly 
accepted in lieu of a substantive appeal to perfect an appeal 
on both issues.  In April 1996 the veteran submitted 
additional evidence in support of his claim for entitlement 
to service connection for pes planus.  A supplemental 
statement of the case in response was issued in July 1996.  A 
notice of appeal and appellate rights was issued in June 
1997.

In a July 1997 decision, the Board determined that new and 
material evidence had not been received to warrant reopening 
the claim of entitlement to service connection for left ear 
hearing loss.  In that same decision, the Board granted the 
veteran's application to reopen the claim of entitlement to 
service connection for bilateral pes planus, subject to 
instructions set forth in the remand portion of that 
decision.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), formerly 
referred to as the United States Court of Veterans Appeals.  
In October 1998, the Court granted a September 1998 joint 
motion for remand, and the Board's decision was vacated and 
remanded.  It was agreed that a remand was required in the 
case based upon the decision of the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Essentially, that decision overruled 
the Court's test for new and material evidence formulated in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), and 
determined that the Secretary's regulatory definition 
contained in 38 C.F.R. § 3.156(a) is controlling.  Therefore, 
the Board's determination which relied upon the test in 
Colvin was invalidated.  In accordance with the Court's 
directives, the Board will readjudicate the matter. 

The veteran appealed the Court's October 1998 order to the 
United States Court of Appeals for the Federal Circuit, but 
the appeal was dismissed in May 1999. 

By letter of July 20, 1999, the veteran was informed that he 
could submit additional evidence and argument, and he 
responded within the allotted 90-day period.  In October 
1999, the veteran submitted additional evidence with the 
proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  In an unappealed decision of August 1994, the RO denied 
the claim of service connection for left ear hearing loss on 
the bases that a hearing loss was not shown during the 
veteran's active period of service, or within one year of his 
separation from service, and that the evidence of record was 
insufficient due to the veteran's failure to report for a 
scheduled VA examination. 

3.  The evidence reviewed and submitted since the RO denied 
the claim in August 1994 is cumulative and redundant, and by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

4.  The veteran's bilateral pes planus has been linked to his 
active period of service.  


CONCLUSIONS OF LAW

1.  The RO's August 1994 denial of the claim of entitlement 
to service connection for left ear hearing loss is final; 
evidence submitted since that denial is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(1999).

2.  Service connection is warranted for bilateral pes planus.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.103, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Entitlement to Service 
Connection for Left Ear Hearing Loss

Service medical records include a service enlistment 
examination in September 1960 and a service separation 
examination in August 1962.  Both examination reports show 
normal hearing in the left ear, with 15/15 hearing acuity by 
whispered voice test.  On the medical history questionnaire 
he completed as part of the separation examination, the 
veteran specifically denied having, or having had, ear 
trouble.

The June 1993 audiologic examination assessed, in pertinent 
part, moderate sensorineural hearing loss in the left ear at 
250 hertz, sloping to profound hearing loss at 2000 to 8000 
hertz, with speech discrimination extremely poor in the left 
ear.

In 1994, the veteran commenced a claim alleging entitlement 
to service connection for left ear hearing loss.  In an 
August 1994 decision, the RO denied the claim of entitlement 
to service connection for left ear hearing loss on the bases 
that a hearing loss was not shown during the veteran's active 
period of service, or within one year of his separation from 
service, and that the evidence of record was insufficient due 
to the veteran's failure to report for a scheduled VA 
examination.  Notice of the denial, including information 
concerning the veteran's appellate rights, was issued in 
August 1994.  Appellate action was not initiated, and the 
decision became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the August 1994 denial of his claim.  That evidence 
consists of: the veteran's statements submitted in September 
1995 and July 1996; the veteran's testimony at his March 1996 
RO personal hearing; VA hearing loss examination reports from 
April 1994 and August 1995; a VA record of outpatient 
treatment for tinnitus and vertigo in September 1995; and the 
June 1998 notarized statement of the veteran's wife.

In his September 1995 submission, the veteran stated, in 
effect, that his hearing was worse in his left ear than his 
right ear prior to service, and that his left ear hearing was 
never normal, but that in service his hearing loss in his 
left ear became worse.  In that statement he also contended 
that at his service entrance examination, rather than 
reporting his left ear hearing loss, the examiner reported 
that his left ear hearing was normal and did not rate his 
right ear hearing at all.  He further contended that upon 
service separation, the examiner incorrectly indicated that 
hearing in both ears was normal.

At his March 1996 RO personal hearing, the veteran testified 
that his service entrance examination in September 1960 and 
service separation examination in August 1962 did not 
identify his left ear hearing loss because they were not 
sufficiently thorough.  He testified that in service he was 
Chief Message Center Clerk, and in that capacity had to 
deliver messages to the lieutenants or captains on a daily 
basis, so that he had to drive the vehicle assigned to him 
past maneuvers, rocket launcher fire, hand grenade 
explosions, and M-1 rifle fire.  He testified that several 
months after separation from service he had his ears examined 
at Fort Hamilton military hospital, but the records of that 
examination were lost at the VA hospital in Washington, D.C., 
where several attempts to find the records of that 
examination were not successful.  He testified, in effect, 
that the lost hearing in his left ear had caused difficulties 
in his social and professional interactions.

In his July 1996 submission, the veteran added, in pertinent 
part, that his left ear hearing loss was aggravated by his 
activities in service.

The Board finds that the veteran's statements and testimony 
are not new since they reiterate arguments and assertions 
raised and considered in the course of the 1994 denial.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  The veteran had 
previously argued that his hearing loss resulted from 
exposure to noise from a grenade explosion (claim, May 1990), 
or from daily exposure to noise on the rifle range 
(statement, November 1993).  Moreover, his statements, by 
themselves or in connection with evidence previously 
assembled, are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The statements and testimony do not add medical evidence 
linking his current left ear hearing loss to his period of 
service, as is required to establish service connection, and 
is not otherwise shown by competent evidence within the 
claims file.  Lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  
Hickson v. West, 11 Vet. App. 374 (1998).  

The statement of the veteran's wife, that "[a]fter serving 
in the military I noted that he always asked that I speak to 
him on his right side, because he had difficulty hearing me 
if I was on his left side[,]" is not new because it tends to 
establish a fact already proven, that is, that the veteran 
had a hearing loss after service.  In that sense it is 
cumulative.

The April 1994 and August 1995 VA examinations and the 
September 1995 outpatient treatment record are not new, 
because they are medical evidence of continued disability, 
disability that had already been established prior to the 
previous denial (1993 audiological evaluation).  None of this 
evidence purports to connect the hearing loss to disease or 
injury in service.

As none of the evidence submitted to reopen the claim is new, 
the prior denial is final.  The Board notes in addition that 
the new evidence is not material, because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


Entitlement to Service Connection for Bilateral Pes Planus

As noted in the Introduction, in a July 1997 decision, the 
Board granted the veteran's application to reopen the claim 
of entitlement to service connection for bilateral pes 
planus, with further instructions set forth in the remand 
portion of that decision.  In light of that decision, the 
entire record must be reviewed on a de novo basis. 

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Also, the Board is 
satisfied that all relevant facts have been properly 
developed and that the VA has fulfilled its duty to assist 
the veteran as mandated by 38 U.S.C.A. § 5107 (West 1991) and 
38 C.F.R. § 3.103(a) (1999). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

The veteran's feet were normal on his induction examination.  
The service medical records show that in October 1960, the 
veteran complained that the insteps of both feet were 
bothering him, and he was diagnosed with third degree 
bilateral pes planus.  He was given longitudinal supports.  
At the time of his separation examination in 1962, the 
veteran was diagnosed with second degree bilateral pes 
planus, which was asymptomatic. 

At his March 1996 RO personal hearing, the veteran testified 
that in high school he ran track, competing in the three-mile 
cross country run, the 440, and the relay.  He testified, in 
effect that he had no trouble with his feet and never wore 
orthotics prior to entry into service.  He testified that he 
began having aching in the arches of his feet during training 
at Fort Knox, where he was required to train by running and 
marching with a full pack up two steep hills known 
colloquially as "Misery" and "Agony".  He testified that 
while in service at Fort Knox he complained about his feet 
and was referred to a podiatry clinic, where boots with arch 
support were prescribed.  He testified that the prescribed 
arch supports did not help much, and the pain persisted 
during service.  He testified that he now must wear orthotic 
inserts from time to time, and that his feet and back now 
hurt if he runs or walks a great deal.

The claims folder includes a March 1996 letter from Eastern 
District High School, of the City of New York, verifying that 
the veteran was a member of the Eastern District High School 
track team during the 1953 to 1954 period, and that he 
graduated from the school in 1955.

In September 1997, a VA examination was conducted.  The 
examiner noted that the veteran did not have a history of 
foot pathology prior to his entry into service, and that the 
veteran reported that he was treated for foot pain which 
progressively became worse since his discharge from service.  
The examiner diagnosed pes planus and opined that it most 
probably occurred while in service.  

In this case, the evidence of record does show that the 
veteran's feet were normal upon his entry into service, and 
that pes planus was noted during service.  The condition was 
also noted two years later at the time of his separation from 
service, and on a recent examination.  Furthermore, the VA 
examiner linked the condition to the veteran's service.  
Therefore, service connection for bilateral pes planus is 
warranted as the evidence is sufficient to show that the 
current condition is related to service.  The appeal is 
granted.  


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for left ear 
hearing loss, and the appeal is denied.

Entitlement to service connection for bilateral pes planus 
has been established, and the appeal is granted. 


		
	J. E. Day
	Member, Board of Veterans' Appeals

 

